                             Case 3:20-cv-02910-L Document 313-3 Filed 09/16/21    Page 1 of 29 PageID 5904

                                                                                                  Seth Thomas <sjthomastx@gmail.com>



Fwd: [PORTFOLIO INSIDER] *** YOUR EXCLUSIVE OFFER ***
1 message

Lyle Stotts <lyle@portfolioinsider.com>                                                                    Wed, Aug 25, 2021 at 2:58 PM
To: sjthomastx@gmail.com




                                                            YOUR EXCLUSIVE OFFER!!!



                                 Hello,
                                 We hope that you are doing well!

                                 Current cost of membership: $10,000.00 ANNUALLY


                                                                                                                         394
Case 3:20-cv-02910-L
   Your EXCLUSIVE offer: Document    313-3
                         We are willing        Filed
                                        to bring you 09/16/21
                                                     on board for Page   2 of
                                                                  the price of 29  PageID
                                                                               $2,000.00 as a5905
    LIFETIME MEMBER with the promise that if satisfied you will pay the remaining $2,995.00
    ($4,995.00 in total) to lock in your lifetime membership within 45 days.

    Should you not find our service useful within the 6 months you come on board you are
    entitled to receive every cent back for any reason.

    ***LIFETIME MEMBERSHIPS INCUR NO ANNUAL FEES. Meaning no payments EVER
    AGAIN after your initial payment in full of $4,995.00 is resolved.

    **************************************SAMPLE INVOICE****************************************




                                                                                                    395
Case 3:20-cv-02910-L Document 313-3 Filed 09/16/21                    Page 3 of 29 PageID 5906

      FANTASTIC NEWS!!! THE NASDAQ JUST GAVE US A HUGE SHOUT-OUT IN
                              TIMES SQUARE!!!




             CLICK HERE TO SEE OUR TIMES SQUARE TAKEOVER


                   New and improved features and benefits
          1. Dark Flow Activity Monitor - Clients are seeing 20% to 50% gains DAILY using this
          new tool. The lowest gain we've seen in one day using the Dark Flow Activity Monitor
          has been 11.33% in 25 minutes with very minimal time spent on the platform.
          2. Technical Analysis Suite - This is a $33 million dollar tool that was added less than
          2 months ago. This suite has many powerful tools! Pretty much any tool that you could think
          of, from basics such as RSI and MACD, to other much more technical oscillators.
          3. VIP LIVE TRADING SESSIONS - We have officially opened up enrollment for our VIP
          LIVE TRADING SESSIONS that will be conducted 3 times a day. As a prime VIP
          member, you'd be able to utilize these trading sessions in real-time ran by our Lead
          Senior Analyst. We normally charge $750 for 1 on 1 session with our expert, but these
          will be free of charge since you will become a prime VIP member. There will be a 3-hour
          live trading session conducted every day that the market is open. In addition to this, we
          have started educational classes 3 times a day ranging from novice to expert. The
          classes will run Monday through Friday. The classes will be available every single week
          for at least the next 10+ years. We will be adding more classes to the daily schedule of 3
          as we grow as a company. We are looking to grow our masterclass schedule to 8-10
          classes a day in the near future.
          4. Exclusive VIP treatment: As a previous client of ours you will be brought on board
          as a VIP trader/investor of the Vice President and President of Client Services. You will
                                                                                                        396
Case 3:20-cv-02910-L      Document
           have insider access          313-3 Filed
                               to any information       09/16/21
                                                  that we            Page
                                                          become privy      4 of than
                                                                       to quicker 29 any
                                                                                      PageID
                                                                                         other 5907
               clients.
               5. Weekly Options Picks Via Email: Our Lead Senior Analyst and his team of 10 top
               analysts conduct 50 hours of research per week to provide you with a shorter-term
               options play every Monday and a longer-term options play every Wednesday. These
               options plays have been showing our clients an average return of 47%. Just two weeks
               ago our Lead Senior Analyst and his team guided clients to a 709% gain in just two
               weeks. We also did a play on CVS this past Monday that guided our clients to a 43%
               gain in 24 hours.
               6. Willable membership: (1 time only) To anyone of your choosing. Despite any
               increases in price, your LIFETIME membership can be transferred to a child, grandchild,
               spouse, etc. of your choosing.
               I encourage you to take a look via this link: https://www.youtube.com/watch?
               v=ae1pHUCc55A at what THE NASDAQ has said about us in TIME SQUARE!!!

    If you have any further questions about this EXCLUSIVE offer, please give me a call on my direct
    line or email back to me directly: (323) 904-7257

    --
    Best regards,

    Lyle Stotts
    President of Client Services
    Phone (Direct): (323) 904-7257
    Lyle@portfolioinsider.com




    *Past performance is no guarantee of future results. Inherent in any investment is the potential for loss.
         This material is being provided for informational purposes only and nothing herein constitutes
      investment, legal, accounting or tax advice, or a recommendation to buy, sell or hold a security. No
       recommendation or advice is being given as to whether any investment is suitable for a particular
     investor. It should not be assumed that any investments in securities, companies, sectors or markets
    identified and described were or will be profitable. All information is current as of the date of herein and
     is subject to change without notice. Any views or opinions expressed may not reflect those of the firm
      as a whole. Portfolio Insider is not a licensed securities dealer, broker or US investment adviser or
                                                investment bank.



                                                                                                                   397
CaseThe
      3:20-cv-02910-L            Document 313-3 Filed 09/16/21 Page 5 of 29 PageID 5908
        Portfolio Insider #1 Rank Performance covers a period beginning on January 1, 1988 through May
    4, 2020. These returns are from hypothetical portfolios consisting of stocks with Portfolio Insider Rank #
         1 that were rebalanced monthly (see additional details regarding rebalancing below) with zero
       transaction costs. These are not the returns of actual portfolios of stocks. Portfolio Insider Rank #1
     stock-rating system returns are computed monthly based on the beginning of the month and end of the
    month Portfolio Insider Rank #1 stock prices plus any dividends received during that particular month. A
         simple, equally-weighted average return of all Portfolio Insider Rank #1 stocks is calculated to
     determine the monthly return. The monthly returns are then compounded to arrive at the annual return.
         Only Portfolio Insider Rank #1 stocks included in Portfolio Insider hypothetical portfolios at the
     beginning of each month are included in the return calculations. Portfolio Insider Rank #1 stocks can,
       and often do, change throughout the month. Certain Portfolio Insider Rank #1 stocks for which no
     month-end price was available, pricing information was not collected, or for certain other reasons have
              been excluded from these return calculations. The S&P 500 is an unmanaged index.


       Visit PortfolioInsider.com for information about the performance numbers displayed above.




                                      You received this email from Portfolio Insider.
                                       If you would like to unsubscribe, click here.




                                                                                                                 398
Case 3:20-cv-02910-L Document 313-3 Filed 09/16/21   Page 6 of 29 PageID 5909




         TEXAS EXHIBIT #4




                                                                         399
Case 3:20-cv-02910-L Document 313-3 Filed 09/16/21   Page 7 of 29 PageID 5910




                                                                 400
Case 3:20-cv-02910-L Document 313-3 Filed 09/16/21   Page 8 of 29 PageID 5911




                                                                 401
Case 3:20-cv-02910-L Document 313-3 Filed 09/16/21   Page 9 of 29 PageID 5912




              Exhibit L




                                                                         402
Case 3:20-cv-02910-L Document 313-3 Filed 09/16/21                      Page 10 of 29 PageID 5913



                                 '(&/$5$7,212)6($1%25'(1


          ,6HDQ%RUGHQKHUHE\GHFODUHDQGVWDWHWKHIROORZLQJ

                 ,DPRYHUHLJKWHHQ\HDUVRIDJHDQGFRPSHWHQWWRWHVWLI\WRWKHPDWWHUVLQFOXGHGLQ

    WKLVGHFODUDWLRQ,DPPDNLQJWKLVGHFODUDWLRQYROXQWDULO\DQGEDVHGXSRQP\SHUVRQDO

    NQRZOHGJH

                 ,KHUHE\DXWKRUL]HWKH&RPPRGLW\)XWXUHV7UDGLQJ&RPPLVVLRQDQGWKH6WDWHV

    DQGDQ\RIWKHLUUHSUHVHQWDWLYHVWRXVHWKLVGHFODUDWLRQLQDQ\SURFHHGLQJSHUWDLQLQJWRWKH

    PDWWHUVGHVFULEHGKHUHLQ

                                                      ,      

                                      ('8&$7,21$1'(;3(5,(1&(

                 ,DPDVZRUQSHDFHRIILFHULQYHVWLJDWRUZLWKWKH&DOLIRUQLD'HSDUWPHQWRI

    )LQDQFLDO3URWHFWLRQDQG,QQRYDWLRQIRUPHUO\NQRZQDVWKH'HSDUWPHQWRI%XVLQHVV2YHUVLJKW

    ³6WDWHRI&DOLIRUQLD´ 0\MREGXWLHVLQFOXGHSRVLQJDVDSRWHQWLDOLQYHVWRUWRXQGHUVWDQG

    LQGLYLGXDOVDQGFRPSDQLHV¶EXVLQHVVSUDFWLFHVLQWHUYLHZLQJZLWQHVVHVDQGVXEMHFWVJDWKHULQJ

    DQGUHYLHZLQJGRFXPHQWVDQGLQYHVWLJDWLQJDQGORFDWLQJLQGLYLGXDOVDQGFRPSDQLHV,KDYH

    EHHQZLWKWKH6WDWHRI&DOLIRUQLDIRURYHUVHYHQ\HDUV

                 3ULRUWRMRLQLQJWKH6WDWHRI&DOLIRUQLD,ZRUNHGIRUWKH.HUQ&RXQW\'LVWULFW

    $WWRUQH\V¶2IILFHDVDQ,QYHVWLJDWLYH$VVLVWDQW0\SULPDU\MREGXWLHVDWWKH.HUQ&RXQW\

    'LVWULFW$WWRUQH\V¶2IILFHLQFOXGHGLQWHUYLHZLQJDQGORFDWLQJYLFWLPVDQGZLWQHVVHV

    LQYHVWLJDWLQJSRWHQWLDOYLRODWLRQVRIWKHODZLQYHVWLJDWLQJSXEOLFDVVLVWDQFHIUDXGDQGKDQGOLQJ

    SURFHVVVHUYLFH




                                                      

                                                                                                    403
Case 3:20-cv-02910-L Document 313-3 Filed 09/16/21                     Page 11 of 29 PageID 5914



               ,DWWHQGHGDSHDFHRIILFHUDFDGHP\DW*ROGHQ:HVW&ROOHJHLQ+XQWLQJWRQ%HDFK

    &DOLIRUQLDDQGREWDLQHGD&DOLIRUQLD3HDFH2IILFHUV¶6WDQGDUGVDQG7UDLQLQJ ³3267´ 

    FHUWLILFDWLRQLQ'HFHPEHURI

                                                     ,,    

                                         81'(5&29(5&217$&7

               2Q7XHVGD\$XJXVW,FDOOHGWKHQXPEHUOLVWHGRQ3RUWIROLR,QVLGHU¶V

    ³&RQWDFW8V´ZHESDJHOLVWHGDV  

               $3RUWIROLR,QVLGHUUHSUHVHQWDWLYHDQVZHUHGWKHSKRQH,XVHGDILFWLWLRXVLGHQWLW\

    DQGLQIRUPHGWKHP,ZDVLQWHUHVWHGLQILQGLQJRXWDERXWWKHLUVHUYLFHV7KHUHSUHVHQWDWLYH

    WUDQVIHUUHGPHWRDQRWKHUUHSUHVHQWDWLYHZKRLGHQWLILHGKLPVHOIDV/\OH

               /\OHDVNHGDERXWP\EDFNJURXQGDQGLQYHVWPHQWH[SHULHQFH,VDLG,ZDVDVWRFN

    PDUNHWLQYHVWRUDQGXVHG7'$PHULWUDGH/\OHLQIRUPHGPHWKDW3RUWIROLR,QVLGHUSURYLGHVD

    VLPLODUVHUYLFHWR6WDQVEXU\EXW6WDQVEXU\¶VIHHLVPXFKPRUHH[SHQVLYH/\OHFRQQHFWHGPH

    WRDQRWKHUUHSUHVHQWDWLYHZKRLGHQWLILHGKLPVHOIDV.\OH'RXJODV .\OH 

               .\OHDVNHGLIKHFRXOGVKRZPHDOLYHGHPRQVWUDWLRQRI3RUWIROLR,QVLGHU¶VWUDGLQJ

    GDWDSODWIRUP.\OHVHQWDQLQYLWHZLWKDOLQNWRP\XQGHUFRYHUHPDLODFFRXQW,FOLFNHGRQWKH

    OLQNDQGKHEHJDQDSUHVHQWDWLRQRI3RUWIROLR,QVLGHU¶VWUDGLQJGDWDSODWIRUP

    Trade of the Day

              .\OHDVNHGPHDERXWP\LQYHVWPHQWH[SHULHQFH,WROGKLP,RZQHGVRPHVWRFNV

    +HDVNHGLI,GLGDQ\RSWLRQVWUDGLQJ,UHSOLHGWKDW,GLGQRWKDYHPXFKH[SHULHQFHZLWK

    RSWLRQV+HLQIRUPHGPH,FRXOGPDNHDORWPRUHPRQH\LQRSWLRQVWKDQ,FRXOGLQVWRFN

    WUDGLQJXVLQJWKHLUSODWIRUP




                                                     

                                                                                                   404
Case 3:20-cv-02910-L Document 313-3 Filed 09/16/21                        Page 12 of 29 PageID 5915



              +HSURYLGHGPHZLWKDQH[DPSOH+HVKRZHGPH3RUWIROLR,QVLGHU¶V³7UDGHRI

    WKH'D\´ZKLFKZDV$LUEQE.\OHVWDWHGWKDWLI,KDGLQYHVWHGLQ$LUEQEWKDWGD\LQVWRFN

    WUDGLQJ,ZRXOGKDYHPDGHDERXWSURILWFRPSDUHGWRRYHUSURILWLI,LQYHVWHGLQ

    $LUEQERSWLRQVWKDWGD\

    'DUN3RROV

              .\OHWKHQH[SODLQHGGDUNSRROV ³'DUN3RROV´ WRPHDQGVKRZHGPHDQ

    ,QYHVWRSHGLDSDJHRQWKHWRSLFORFDWHGDWKWWSVZZZLQYHVWRSHGLDFRPWHUPVGGDUNSRRODVS

    +HH[SODLQHGWKDW'DUN3RROVDOORZLQVWLWXWLRQDOLQYHVWRUVWRWUDGHZLWKRXWH[SRVXUHXQWLODIWHU

    WKHWUDGHKDVEHHQH[HFXWHGDQGUHSRUWHG.\OHVWDWHGWKDWUHWDLOLQYHVWRUVDUHRQO\DEOHWRYLHZ

    DERXWRIWKHVWRFNPDUNHWEX\LQJLQIRUPDWLRQEXW3RUWIROLR,QVLGHU¶VVHUYLFHSURYLGHV

    LQIRUPDWLRQDERXWLQVWLWXWLRQDOEX\LQJIURPODUJHWUDGLQJFRPSDQLHVDQGLQVWLWXWLRQV

              3HU.\OH3RUWIROLR,QVLGHUKDVGDWDIHHGVWRVHHWKH'DUN3RROLQIRUPDWLRQ

    LPPHGLDWHO\ZKHUHDVWKHUHVWRIWKHUHWDLOPDUNHWVHHVWKHWUDGHVDIWHULWPRYHV

              .\OHVWDWHGWKDW3RUWIROLR,QVLGHULVSDUWQHUHGZLWK1DVGDTDVDILUVWWLHUSDUWQHU

    DQGKDVLQIRUPDWLRQDERXWWKH1<6(1DVGDTDQGRWKHUH[FKDQJHV

              +HWRXWHGWKDW3RUWIROLR,QVLGHULVRQHRIWKHIDVWHVWJURZLQJILQWHFKFRPSDQLHV

    +HVWDWHGWKDWWKH\DUHRQHRIIRXUFRPSDQLHVWKDWRIIHUWKLVLQIRUPDWLRQDQGWKDWWKH\DUHWKH

    RQO\FRPSDQ\RIIHULQJDFFHVVWRWKLVGDWDWRUHWDLOLQYHVWRUV

    %HWKH)LUVWWR.QRZ:DOO6WUHHW7LWDQ¶V7UDGHV

              .\OHLQIRUPHGPHWKDW3RUWIROLR,QVLGHUSURYLGHVWUDGLQJDQGKROGLQJGDWDIRU

    VXFFHVVIXOLQGLYLGXDOVVXFKDV:DUUHQ%XIIHWW-HII%H]RV%LOO*DWHVDVZHOODVKHGJHIXQG

    PDQDJHUV.HQ*ULIILQDQG-LP6LPRQV




                                                     

                                                                                                   405
Case 3:20-cv-02910-L Document 313-3 Filed 09/16/21                      Page 13 of 29 PageID 5916



                 3RUWIROLR,QVLGHU¶VZHEVLWHVWDWHV³%HILUVWWRNQRZZKDWWLWDQVDUHGRLQJ0DNH

    VPDUWHUGHFLVLRQVZLWK3RUWIROLR,QVLGHU%HLQFRQWURORI\RXULQYHVWPHQWVWUDWHJ\E\XVLQJWKH

    VDPHWRROVDVSURIHVVLRQDODQDO\VWVDQGEHILUVWWRNQRZDERXWWKHPRYHVLQYHVWLQJWLWDQVDUH

    PDNLQJ´

7RS3LFNV

                 .\OHWRXWHG3RUWIROLR,QVLGHU¶V³7RS´UHFRPPHQGHGFRPSDQ\SLFNVZKLFK

    LQFOXGHVODUJHPLGDQGVPDOOFDSEXVLQHVVHV

                 3HU.\OHPHPEHUVDOVRKDYHDFFHVVWRLQVWLWXWLRQDOWUDGHVDQGUHFRPPHQGHG

    KROGLQJVIRUGD\ZHHNVZHHNO\PRQWKO\DQGPRQWKV

                 .\OHVWDWHGWKDWWKH\KDYHVRPHVWURQJUHFRPPHQGHGORQJWHUPEX\VIRUSHULRGV

    RIPRQWKVDQGWKDWLWGRHVQRWPDWWHUZKLFKRQH\RXSLFN\RX¶OOZLQRQDOORIWKHP

                 .\OHVWDWHGWKDW3RUWIROLR,QVLGHUZLQVRIWKHWLPHRUDERXWRXWRIRI

    WKHLUSLFNV

                 .\OHWROGPHWKHQRUPDOPHPEHUVKLSIHHLVSHU\HDU+RZHYHUWKH\

    ZHUHFXUUHQWO\RIIHULQJDOLPLWHGWLPHGLVFRXQWWREHFRPHDPHPEHUIRURQO\SHU\HDU

    +HRIIHUHGPHDPRQWKPRQH\EDFNJXDUDQWHHLI,DPQRWVDWLVILHG

                 .\OHHDJHUO\DVNHGLI,ZDVUHDG\WRVLJQXS,LQIRUPHGKLP,ZDVQRWUHDG\WR

    DQG,¶GJHWEDFNWRKLP

                                                       ,,,   

                                    3257)2/,2,16,'(5:(%6,7(

                 2QRUDURXQG$XJXVW6HSWHPEHU,UHYLHZHGFDSWXUHGDQGSUHVHUYHG

3RUWIROLR,QVLGHU¶VZHEVLWHORFDWHGDWKWWSVSRUWIROLRLQVLGHUFRP




                                                      

                                                                                                    406
Case 3:20-cv-02910-L Document 313-3 Filed 09/16/21                Page 14 of 29 PageID 5917



           $WWDFKHGKHUHWRDV([KLELW$LVDWUXHDQGFRUUHFWFRS\RI3RUWIROLR,QVLGHU¶V

KRPHSDJHORFDWHGDWKWWSVSRUWIROLRLQVLGHUFRP,WVWDWHV³8QORFNWKHSRZHURIRXUZRUOG¶V

PRVWYDOXDEOHILQDQFLDOGDWD2XUPLVVLRQLVWRGHPRFUDWL]HDFFHVVWRWKHZRUOG¶VPRVWYDOXDEOH

ILQDQFLDOGDWDDQGEULQJWUDQVSDUHQF\WRFDSLWDOPDUNHWV´

           7KHKRPHSDJHIXUWKHUVWDWHV³%HILUVWWRNQRZZKDWWLWDQVDUHGRLQJ´7KH

ODQGLQJSDJHDOVRKDVDVFUHHQVKRWRIWKHGDVKERDUGZLWKSKRWRVRI³7UHQGLQJ7LWDQV´LQFOXGLQJ

:DUUHQ%XIIHWDQGUHFRPPHQGHG³6WURQJ/RQJ%X\V´

           $WWDFKHGKHUHWRDV([KLELW%LVDWUXHDQGFRUUHFWFRS\RI3RUWIROLR,QVLGHU¶V

³&RQWDFW8V´ZHESDJHORFDWHGDWKWWSVSRUWIROLRLQVLGHUFRPFRQWDFWZKLFKOLVWVLWVSKRQH

QXPEHUDV  DQGDGGUHVVDV:LOVKLUH%OYG%HYHUO\+LOOV&DOLIRUQLD

           $WWDFKHGKHUHWRDV([KLELW&LVDWUXHDQGFRUUHFWFRS\RI3RUWIROLR,QVLGHU¶V

³6SHFLDO5HSRUWV´ZHESDJHORFDWHGDWKWWSVUHSRUWVSRUWIROLRLQVLGHUFRP

           7KLVZHESDJHRIIHUVWRVHOOLQYHVWRUVDUHSRUWRQ3RUWIROLR,QVLGHU¶VLQYHVWPHQW

SLFNIRU3RUWIROLR,QVLGHUFODLPVWRKDYHDQLPPHGLDWH³VWURQJEX\DOHUWIRUDJDPH

FKDQJLQJEDWWHU\FRPSDQ\\RXPD\KDYHQHYHUKHDUGRI´,WFODLPVWKDWWKHUHFRPPHQGDWLRQV

DUHEDVHGRQ³SUHFLVHO\WUDFNHGPRYHVPDGHE\VWRFNPDUNHWOHDGHUVOLNH:DUUHQ%XIIHW5D\

'ROLRDQGRWKHU:DOO6WUHHWWLWDQV´

           7KH6SHFLDO5HSRUWZHESDJHWRXWV3RUWIROLR,QVLGHU¶V³SURYHQWUDFNUHFRUGRI

VXFFHVV´E\SURYLGLQJWZRH[DPSOHV³2Q-XO\QGZHUHFRPPHQGHG1,2ZKHQWKHVWRFNZDV

DW0HPEHUVWKDWKDGLQYHVWHGRQWKHGD\RIRXUDOHUWDUHQRZVLWWLQJRQ

DJDLQ2Q1RYWKZHUHFRPPHQGHG03ZKHQWKHVWRFNZDVDW:HLVVXHG

WKHDOHUWWZRPRQWKVDJRDQGRXUPHPEHUVDUHDOUHDG\XS´




                                                 

                                                                                                407
Case 3:20-cv-02910-L Document 313-3 Filed 09/16/21   Page 15 of 29 PageID 5918




                                                                         408
Case 3:20-cv-02910-L Document 313-3 Filed 09/16/21   Page 16 of 29 PageID 5919



                                      

                                      

                                      

                                      

                                      

                                      

                                      

                                      

                                      

                                      

                                      


                          (;+,%,7$
                                      
                                      
                                      
                                      
                                      
                                      


                                                                         409
Case 3:20-cv-02910-L Document 313-3 Filed 09/16/21   Page 17 of 29 PageID 5920




                                                                  410
Case 3:20-cv-02910-L Document 313-3 Filed 09/16/21   Page 18 of 29 PageID 5921




                                      
                                      
                                      
                                      
                                      
                                      
                          (;+,%,7%
                                      
                                      
                                      
                                      
                                      
                                      

                                                                         411
Case 3:20-cv-02910-L Document 313-3 Filed 09/16/21   Page 19 of 29 PageID 5922




                                                                                 412
Case 3:20-cv-02910-L Document 313-3 Filed 09/16/21   Page 20 of 29 PageID 5923




                                      
                                      
                                      
                                      
                                      
                                      
                          (;+,%,7&
                                      
                                      
                                      
                                      
                                      
                                      

                                                                         413
Case 3:20-cv-02910-L Document 313-3 Filed 09/16/21         Page 21 of 29 PageID 5924




                                                     414
Case 3:20-cv-02910-L Document 313-3 Filed 09/16/21   Page 22 of 29 PageID 5925




                                      
                                      
                                      
                                      
                                      
                                      
                          (;+,%,7'
                                      
                                      
                                      
                                      
                                      
                                      

                                                                         415
Case 3:20-cv-02910-L Document 313-3 Filed 09/16/21   Page 23 of 29 PageID 5926




                                                                                 416
Case 3:20-cv-02910-L Document 313-3 Filed 09/16/21   Page 24 of 29 PageID 5927




                                      
                                      
                                      
                                      
                                      
                                      
                          (;+,%,7(
                                      
                                      




                                                                         417
Case 3:20-cv-02910-L Document 313-3 Filed 09/16/21         Page 25 of 29 PageID 5928




                                                     418
Case 3:20-cv-02910-L Document 313-3 Filed 09/16/21   Page 26 of 29 PageID 5929




            Exhibit M




                                                                         419
Case 3:20-cv-02910-L Document 313-3 Filed 09/16/21                Page 27 of 29 PageID 5930



                     DECLARATION OF JONATHAN BLOCK
                            PURSUANT TO 28 U.S.C. § 1746


       I, Jonathan Block, hereby make the following declaration based upon my personal

knowledge:

                                    I.      BACKGROUND

1.     My name is Jonathan Block (hereinafter “Declarant”), Declarant is the Chief Investigator

for the Colorado Division of Securities (“Division”). Declarant has worked in this capacity for

the Division since November 2018. Declarant has been in the regulatory or compliance space in

the financial services industry since 1989 upon joining NASD (now known as FINRA) as a

Securities Examiner. After working approximately 18 years at NASD/FINRA, many of those as

a “Special Investigator”, the Declarant associated with TIAA-CREF in the Law and Compliance

Department where the Declarant remained for approximately four years. The Declarant then

joined the Colorado Division of Securities in December 2013 and acted as an Examiner and

Criminal Investigator before taking on the Chief Investigator duties in November 2018. The

Declarant is qualified as a Certified Fraud Examiner and has a Master’s degree in Economic

Crime Management.

2.     Declarant’s responsibilities as a Criminal Investigator included the investigation of fraud

involving investment advisers, investment adviser representatives, broker-dealers, registered

representatives, and anyone else who should have been licensed as such, in essence any type of

fraud involving securities, and fraud that targets the elderly. While working for the Division,

Declarant has routinely analyzed and reviewed financial documents, including, but not limited

to, bank records and investment account documents.

                                            Page 1 of 3

                                                                                                420
Case 3:20-cv-02910-L Document 313-3 Filed 09/16/21                 Page 28 of 29 PageID 5931



3.     Declarant’s responsibilities as the Chief Investigator for the Colorado Department of

Regulatory Agencies, Division of Securities include assessing complaints and referrals in order

to determine if the matter should be opened and assigned to an investigator on my team. The

Declarant supervises ten investigators and three forensic auditors (when fully staffed) who at any

given time are investigating approximately 100 – 115 cases. The Declarant also reviews various

reports and memoranda prepared by the investigators, including memoranda describing

investigation findings.

4.     On Wednesday, August 25, 2021, Declarant began an investigation into possible

investment adviser fraud and unregistered investment adviser representative conduct being

committed by Lucas Asher (“Asher”) and Simon Batashvili (“Batashvili”) through a company

named Portfolio Insider. The Declarant also intended to determine whether Asher and Batashvili

might be in violation of a Cease and Desist Order entered into in July 2019 in which Metals.com,

a company operated by Asher and Batashvili, was the Respondent.

          VOICE COMPARISON OF SAM SIMON AND SIMON BATASHVILI

5.     On Wednesday, September 1, 2021, Declarant conducted an undercover call to Portfolio

Insider. Declarant spoke with a person by the name of Lyle who identified himself as the

President of Customer Service. Lyle spoke of transferring Declarant to an Analyst by the name

of Kyle (last name maybe Garcia or something with a G). Kyle was unavailable, so Lyle

transferred Declarant to someone Lyle described as Kyle’s boss. That individual introduced

himself as Sam Simon. Declarant has reason to believe that Sam Simon may be Batashvili. This

belief is based on Declarant comparing the voice of Sam Simon to a known sample of Batashvili,

specifically Batashvili’s video-recorded deposition in this matter in which Batashvili identified

himself under oath.

                                            Page 2 of 3

                                                                                               421
Case 3:20-cv-02910-L Document 313-3 Filed 09/16/21                Page 29 of 29 PageID 5932



                                   IV.     DECLARATION

I declare under penalty of perjury under the laws of the United States of America that the

foregoing is true and correct.

Executed on September 13, 2021, in Denver, Colorado.




                                             ______________________________
                                             Jonathan Block




                                            Page 3 of 3

                                                                                             422
